Case 5:20-cv-00288-RBD-PRL Document 56 Filed 08/20/21 Page 1 of 1 PageID 777




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

GHOST CONTROLS, LLC, a Florida
Limited Liability Company

       Plaintiff,

v.                                                         Case No: 5:20-cv-288-RBD-PRL

GATE1ACCESS LLC. and JULIO
TOLEDO,

       Defendants.


                                          ORDER

       On August 2, 2021, Plaintiff Ghost Controls, LLC filed a motion to compel the

production of documents. (Doc. 47). Defendants filed a response. (Doc. 53). Now, Plaintiff

seeks leave to file a reply to address new issues raised by Defendants in their response. (Do.

55). Upon due consideration, Plaintiff’s motion (Doc. 55) is GRANTED. On or before

August 30, 2021, Plaintiff may file a 7-page reply limited to issues raised in the defendants’

response.

       DONE and ORDERED in Ocala, Florida on August 20, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
